Case 6:19-cv-00413-JCB Document 47 Filed 08/07/20 Page 1 of 8 PageID #: 598




                                 No. 6:19-cv-00413

                        Kinsale Insurance Company,
                                  Plaintiff,
                                     v.
            ETOPSI Oil & Gas LLC, dba East Texas Oilfield Produc-
               tions SVC, Inc., and McBride Operating, LLC,
                                 Defendants.


                                     ORDER

              This case arises from an insurance dispute. Defendant
          McBride hired defendant ETOPSI as a consultant for the de-
          sign and construction of a new injection well. But, once con-
          structed, this well was approximately 200 feet too shallow to
          reach the desired subterranean geological formation. Efforts
          to expand the well’s depth were unsuccessful and the well is
          now considered valueless. In addition, McBride contends that
          ETOPSI “caused various fluids, muds, and other substance to
          be injected into the wellbore,” which reached the area near the
          geological formation. Doc. 36-4. McBride then sued ETOPSI
          in state court for this error. See McBride v. ETOPSI, 4th Judicial
          District of Rusk County, Cause No. 2018-175.
              Plaintiff is Kinsale Insurance Company. At the time that
          ETOPSI designed McBride’s well, Kinsale provided ETOPSI
          with insurance coverage under a general liability policy.
          Doc. 1-2. After McBride filed its case against ETOPSI in Texas
          state court, Kinsale filed this action seeking declaratory judg-
          ment that its liability policy does not require coverage. Before
          the court now are the parties’ cross-motions for summary
          judgment. Docs. 35 & 36.
              On cross-motions for summary judgment, the court exam-
          ines each party's motion “independently, with evidence and
          inferences taken in the light most favorable to the nonmoving
Case 6:19-cv-00413-JCB Document 47 Filed 08/07/20 Page 2 of 8 PageID #: 599




          party.” White Buffalo Ventures, LLC v. Univ. of Tex. at Austin, 420
          F.3d 366, 370 (5th Cir. 2005). Cross-motions for summary
          judgment do not necessarily warrant the granting of sum-
          mary judgment. The court will grant a motion only if one of
          the parties is entitled to judgment as a matter of law. Joplin v.
          Bias, 631 F.2d 1235, 1237 (5th Cir. 1980). Indeed, cross-motions
          for summary judgment may reveal “a genuine dispute as to
          material facts as often as not.” Bricklayers, Masons & Plasterers
          Int'l Union of Am., Local Union No. 15, Orlando, Fla. v. Stuart
          Plastering Co., 512 F.2d 1017, 1023 (5th Cir. 1975). As with all
          motions for summary judgment, the court shall grant sum-
          mary judgment if the movant shows that there is no genuine
          dispute as to any material fact and the movant is entitled to
          judgment as a matter of law. Fed. R. Civ. P. 56(a).
              Texas law governs Kinsale’s declaratory judgment claim.
          See Klocke v. Watson, 936 F.3d 240, 244 (5th Cir. 2019) (holding
          that federal courts must apply state substantive law in diver-
          sity actions). In declaratory relief actions concerning insur-
          ance coverage, Texas follows the eight-corners rule. Colony
          Ins. Co. v. Peachtree Constr., Ltd., 647 F.3d 248, 253 (5th Cir.
          2011) (citing Pine Oak Builders, Inc. v. Great Am. Lloyds Ins. Co.,
          279 S.W.3d 650, 654 (Tex. 2009)). Under this rule, the facts al-
          leged in the underlying lawsuit and the terms of the policy
          will determine the insurance company’s duty to defend. Id. A
          party’s “’duty to defend’ arises only when the facts alleged in
          the [underlying lawsuit], if taken as true, would potentially
          state a cause of action falling within the terms of the policy.”
          Northfield Ins. Co. v. Loving Home Care, Inc., 363 F.3d 523, 528
          (5th Cir. 2004). If there is “doubt as to whether or not the alle-
          gations of a complaint against the insured state a cause of ac-
          tion within the coverage of a liability policy sufficient to com-
          pel the insurer to defend the action, such doubt will be re-
          solved in the insured’s favor.” Nat'l Union Fire Ins. Co. of Pitts-
          burgh, Pa. v. Merchs. Fast Motor Lines, Inc., 939 S.W.2d 139, 141
          (Tex. 1997).



                                         -2-
Case 6:19-cv-00413-JCB Document 47 Filed 08/07/20 Page 3 of 8 PageID #: 600




              More specifically, the eight-corners rule requires that, if
          the underlying complaint “does not allege facts within the
          scope of coverage, [then] an insurer is not legally required to
          defend a suit against its insured.” Merchs. Fast, 939 S.W.2d at
          141. Indeed, “the court must focus on the factual allegations
          that show the origin of the damages,” and not on the causes
          of action. Id. (“It is not the cause of action alleged that deter-
          mines coverage but the facts giving rise to the alleged action-
          able conduct.”).
              The insured bears the initial burden of establishing cover-
          age under a policy. Sentry Ins. v. R.J. Weber Co., 2 F.3d 554, 556
          (5th Cir. 1993). If the insured meets its burden, then “the in-
          surer must prove the loss is within an exclusion.” Gilbert Texas
          Const., L.P. v. Underwriters at Lloyd's London, 327 S.W.3d 118,
          124 (Tex. 2010). Then, if the insurer meets this burden, “the
          burden shifts back to the insured to show that an exception to
          the exclusion brings the claim back within coverage.” Id.
             Kinsale contends that its insurance policy does not cover
          ETOPSI’s well for two reasons. First, it argues that the policy’s
          insuring agreement is not satisfied, and therefore the agree-
          ment does not apply. Second, and to the extent that McBride
          and ETOPSI has established coverage in the first instance,
          Kinsale identifies various exclusions to coverage, which it ar-
          gues, apply here.
             The policy’s insuring agreement states that:
                 We will pay those sums that the insured becomes
                 legally obligated to pay as damages because of
                 “bodily injury” or “property damage” to which
                 this insurance applies. We will have the right and
                 duty to defend the insured against any “suit”
                 seeking those damages. However, we will have
                 no duty to defend the insured against any “suit”
                 seeking damages for “bodily injury” or “property
                 damage” to which this insurance does not apply.”
          Doc 1-2. This agreement defines “property damage” as either:


                                        -3-
Case 6:19-cv-00413-JCB Document 47 Filed 08/07/20 Page 4 of 8 PageID #: 601




                 (a) Physical injury to tangible property, including
                 all resulting loss of use of that property. All such
                 loss of use shall be deemed to occur at the time of
                 the physical injury that caused it; or
                 (b) Loss of use of tangible property that is not
                 physically injured. All such loss of use shall be
                 deemed to occur at the time of the “occurrence”
                 that caused it.
          Id.
               Specifically, Kinsale argues that it denied coverage to
          ETOPSI because McBride did not assert claims for “bodily in-
          jury” or “property damage” as required by the insuring
          agreement. In support of this position, Kinsale primarily re-
          lies on PPI Tech. Servs., L.P. v. Liberty Mut. Ins. Co., 515
          F. App’x 310 (5th Cir. 2013). In PPI Tech, defendant provided
          plaintiff with a commercial general liability policy, substan-
          tially similar to the one at issue here. Id. at 311. Plaintiff, like
          ETOPSI, works in well-drilling. Id. Due to a mistake allegedly
          attributable to plaintiff, a third-party landowner sued plaintiff
          for drilling a well in the wrong location and alleged that plain-
          tiff caused “property damage” as a result. Id. at 312. Plaintiff
          then sought coverage under its commercial policy with de-
          fendant, which defendant denied. Id. The Fifth Circuit held
          that, notwithstanding the use of “property damage” in the
          underlying complaint, the plaintiff in that action had not as-
          serted actual claims for “property damage.” Id. at 314. In-
          stead, the court explained, the underlying complaint sought
          economic damages and contained “no factual allegations of
          actual damage to or loss of tangible property.” Id.
              In response, McBride contends that PPI Tech, and other
          cases that Kinsale identifies, differ in one crucial respect.
          McBride argues that the well in PPI Tech caused only eco-
          nomic damages because it was a functioning, live well and
          that the well here is incapable of production. It explains that
          “[a] working well that is not allowed to produce because it is


                                         -4-
Case 6:19-cv-00413-JCB Document 47 Filed 08/07/20 Page 5 of 8 PageID #: 602




          in trespass may well result in solely economic damages, but a
          non-working well that cannot produce does not [result solely
          in economic damages], if the reason it is not working is be-
          cause of a physical injury to the tangible property that is the
          well.” Doc. 42.
              On this issue, Kinsale’s argument is incorrect. Unlike the
          well in PPI Tech, ETOPSI’s well did deprive McBride of the
          use of property. As Kinsale acknowledges in its own motion:
          “McBride attempted to rework the well to a deeper depth, but
          that proved unsuccessful.” Doc. 36. In its underlying action,
          McBride similarly alleges that “physical injury to the earth
          caused by [ETOPSI] has prevented the use of the wellbore.”
          The presence of a non-functioning well on McBride’s land is
          an injury to property. Doc. 36-4. Thus, this situation is mate-
          rially different from PPI Tech and similar cases,1 and the val-
          ueless well constitutes a physical injury to tangible property.
              Next, Kinsale argues that, if installation of the non-func-
          tioning well is property damage, then various policy exclu-
          sions disclaim coverage. As noted above, the party asserting
          an exclusion has the burden of establishing the applicability
          of that exclusion. See Gilbert Texas Const., 327 S.W.3d at 124.
              Although Kinsale identifies several exclusions, the court
          will address only one—exclusion j(5), damage to real prop-
          erty. In relevant part, this exclusion provides that “[t]his in-
          surance does not apply to . . . ‘property damage’ to . . . [t]hat
          particular part of real property on which you or any contrac-
          tors or subcontractors working directly or indirectly on your
          behalf are performing operations, if the ‘property damage’
          arises out of those operations[.]” Doc. 1-2. Kinsale contends


              1 One court has held that the installation of a faulty well cannot be a
          “loss of use of tangible property” unless the well had been in use before
          the breach. Cook v. Admiral Ins. Co., No. 2:09-CV-0109-J, 2010 WL 2605256
          (N.D. Tex. June 29, 2010). This court does not endorse that view, and notes
          that the Fifth Circuit did not address this view on appeal. See Cook v. Ad-
          miral Ins. Co., 438 F. App’x 313, 316-17 (5th Cir. 2011).


                                             -5-
Case 6:19-cv-00413-JCB Document 47 Filed 08/07/20 Page 6 of 8 PageID #: 603




          that this exclusion applies to ETOPSI’s well, and it identifies
          several cases where courts have reached a similar conclusion.
              McBride, however, argues that this exclusion requires “ac-
          tion” and does not apply when the underlying claim alleges
          only “inaction.” More specifically, McBride states that “the
          damages here are not wholly attributable to what [ETOPSI]
          did, but rather are entirely attributable to what it did not do—
          it stopped running pipe too soon, resulting in a well that is
          too shallow to use.” Doc. 42. It then concludes that
          “[d]amages cannot be a direct result of [ETOPSI’] actions
          when the complaint is [ETOPSI] did not act.” Id.
              ETOPSI’s response to Kinsale’s motion, Doc. 43, argues
          that McBride’s state court petition establishes “at least a po-
          tential that McBride’s allegations fall within the policy’s scope
          of coverage,” because the parties dispute whether the prop-
          erty damage occurred during “the performance of the opera-
          tions.” Id. (quoting Doc. 1-2). Instead, ETOPSI contends, the
          focus must be “on the time of the actual physical damage to
          the property, and not the time of the ‘negligent conduct’ or
          the ‘process . . . that later results in’ the damage.” Id. (quoting
          Gonzalez v. Mid-Continent Cas. Co., 5:18-CV-150-C, 2019 WL
          7879751, at *4 (N.D. Tex. Apr. 16, 2019)). Specifically, ETOPSI
          argues that because McBride’s allegations in its state court pe-
          tition2 do not establish the “time of actual damage,” the court
          must resolve this doubt in favor of a duty to defend. Doc. 43
          (quoting Zurich Am. Ins. Co. v. Nokia, Inc., 268 S.W.3d 487, 491
          (Tex. 2008)).
              The court finds McBride’s contention unpersuasive. The
          Fifth Circuit previously considered a nearly identical argu-
          ment and concluded that “the ‘property damage,’ i.e., the
          completion of the well at an incorrect depth, undeniably arose
          out of [the company that designed and oversaw

              2 “Defendant caused various fluids, muds, and other structures to be
          injected into the wellbore. These substances reached the area near the ge-
          ologic formation desired.” Doc. 36-4.


                                            -6-
Case 6:19-cv-00413-JCB Document 47 Filed 08/07/20 Page 7 of 8 PageID #: 604




          construction’s] operations; and it was precisely that well
          which had to be reworked because [of that same company’s]
          negligence in retrieving too much casing from the site left an
          insufficient quantity of casing to reach the proper depth for
          completion.” Cook, 438 F. App’x at 318 (5th Cir. 2011). The
          court finds that reasoning persuasive in this context.
              The court finds ETOPSI’s argument unpersuasive because
          it relies on inaccurately narrow constructions both of what
          McBride alleged ETOPSI’s duties were and of the phrase “per-
          forming operations.” ETOPSI frequently refers to itself as a
          “consultant” for the construction of McBride’s well. Indeed,
          ETOPSI seemingly relies on the argument that its services
          ended when it “as consultant in the oil and gas industry, de-
          cided that the drilling on the McBride #1 was complete.” Doc.
          36-4. But if ETOPSI’s role was limited to “consulting” on this
          project, no document within the eight-corners rule identifies
          that limitation. Although McBride’s underlying petition does
          refer to ETOPSI as a “consultant” at various points, it more
          fully explains that “ETOPSI designed the injection well, en-
          gaged the drilling contractor, consulted with and advised the
          owner and the drilling contractor, decided the total depth of
          the hole, decided on how deep to set the casing and was in
          control of the drilling operation.” Id.
              With this added context, there is no genuine dispute about
          whether the alleged damage to McBride’s physical property
          occurred during the performance of ETOPSI’s operations. The
          underlying petition asserts that ETOPSI agreed to provide
          McBride with a functioning well and that ETOPSI failed to do
          so. The petition further asserts that ETOPSI completed a non-
          functioning well that damaged its property “on or about Oc-
          tober 25, 2017.” Doc. 36-4. The court must “focus on the fac-
          tual allegations that show the origin of the damages,” Merchs.
          Fast, 939 S.W.2d at 141, and McBride alleges that the “origins
          of [its] damages” are ETOPSI actions on or about October 25,
          2017.



                                       -7-
Case 6:19-cv-00413-JCB Document 47 Filed 08/07/20 Page 8 of 8 PageID #: 605




              Kinsale has met its burden to establish the applicability of
          an exclusion on which there is no genuine issue of material
          fact. So the burden then shifts back to defendants to identify
          an exemption to this exclusion on which there is a genuine
          issue of material fact. But they have failed to do so. McBride
          and ETOPSI argue only that various exclusions do not apply,
          and they have not addressed any exceptions to those exclu-
          sions. Therefore, defendants have not carried their burden.
              Thus, the court finds that exclusion j(5), damage to real
          property, applies to this dispute, and entitles Kinsale to de-
          claratory judgment. Kinsale’s motion for summary judgment
          (Doc. 36) is granted, and McBride’s motion for summary
          judgment (Doc. 35) is denied.
                                 So ordered by the court on August 7, 2020.



                                             J. C AMPBELL B ARKER
                                           United States District Judge




                                        -8-
